DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-6 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being incomplete for omitting essential elements, such omission amounting to a gap between the elements.  See MPEP § 2172.01.  The omitted elements are: the device on which the neural networks are store. Claim 1 recites “four learned neural networks are stored” but not where or on what they are stored. For example, the neural networks may be stored externally on computer readable media, or they may be stored on a computer’s memory on-board the device. In this case, applicant’s disclosure states that the device contains a computer with a storage device 32 and a CPU 33 as per ¶ [0010].
Allowable Subject Matter
Claims 1-6 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  The closest prior art fails to disclose an engine abnormality detection system for a cooling water recirculation system which operates making use of four learned neural networks – stored on the memory in a computer – which obtain at least five parameters selected from those of claim 1, wherein .
The closest prior art of Dudar (US 2018/0361846) discloses a method of diagnosing engine cooling system malfunction (Abstract) wherein according to vehicle speed, ambient temperatures, engine parameters, and coolant temperatures the grille operation and cooling system operation can be diagnosed (¶ [0076] to [0077]).
Watanbe et al (US 2011/0061405) discloses a system wherein cooling water temperature is determined and according to it and the engine parameters a malfunction of the vehicle’s cooling system and shutter device can be determined (¶ [01116]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A LATHERS whose telephone number is (571)272-1050.  The examiner can normally be reached on M-F 10a-6p.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-





/KEVIN A LATHERS/Primary Examiner, Art Unit 3747